DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 10, and 13-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shen et al. (US 2021/0189815, hereinafter Shen).
With regard to claim 1, Shen discloses (see Figs. 5-1 and 5-2) a downhole tool, comprising:
an elongate outer sleeve (see annotated Fig. provided below), comprising:
an upper internal chamber having a base (see Fig. below);
a lower internal chamber longitudinally spaced from the upper internal chamber and having one or more outer ports interconnecting the lower chamber with an exterior surface of the outer sleeve (see Fig. below); and
a constricted passageway joining the upper and lower internal chambers (see Fig. below);
an elongate inner element (see Fig. below) having opposed ends and a longitudinal bore (576) extending therethrough, and comprising:
an enlarged upper body (see Fig. below) formed at one of the ends (note the breadth of the term “at”—the enlarged upper body is considered to be “at” the upper end, given that it is closer to the upper end than it is to the lower end), the upper body having a base (see Fig. below) and being situated within the upper chamber (see Fig. below);
an enlarged lower body (see Fig. below) formed at the opposite end (again, note the breadth of the term “at”—the enlarged lower body is considered to be “at” the lower end given that it is positioned relatively near to the lower end), in which a portion of the lower body is situated within the lower chamber and has one or more laterally-extending inner ports (see Fig. below) that join the bore to an exterior surface of the lower body; and
a constricted connector (see Fig. below) that rigidly joins the upper and lower bodies and extends within the passageway; and
a spring (534) installed within the upper chamber and situated between the base of the upper body and the base of the upper chamber (see Fig. below);
in which at least one outer port aligns with a corresponding one of the inner ports when the spring is relaxed (relaxed position of the spring 534 is shown in Fig. 5-1, in which the ports are also aligned).

    PNG
    media_image1.png
    442
    896
    media_image1.png
    Greyscale

With regard to claim 2, Shen discloses the inner element moving longitudinal without rotation.
With regard to claim 7, Shen discloses a system (Fig. 1), comprising:
a cased wellbore (107);
an elongate drill string (108) installed within the wellbore; and
the downhole tool of claim 1 installed within the wellbore and incorporated into the drill string (the tool of Figs. 5-1 and 5-2 is intended to be included in the drill string shown in Fig. 1).
With regard to claim 8, Shen discloses a downhole tool, comprising:
an elongate outer sleeve having opposed first and second surfaces interconnected by an internal chamber (see annotated Fig. above), and having one or more outer ports interconnecting the internal chamber with an exterior surface of the outer sleeve (see Fig. above);
an elongate inner element (see Fig. above), in which a portion of the inner element is installed within the internal chamber, the inner element having one or more laterally-extending inner ports extending therethrough (see Fig. above), and comprising a stop element (see Fig. above) positioned outside of the internal chamber;
in which the inner element is configured to move relative to the outer sleeve such that the inner element is movable between:
a first position (Fig. 5-1), in which at least one of the inner ports is at least partially aligned with a corresponding one of the outer ports;
a second position (Fig. 5-2), in which at least one of the inner ports is not aligned with a corresponding one of the outer ports and the stop element is engaging the second surface of the outer sleeve (Fig. 5-2 shows the stop element engaging with the outer sleeve); and
a third position, in which at least one of the inner ports is not aligned with a corresponding one of the outer ports and the stop element is spaced from the second surface of the outer sleeve (there are essentially an infinite number of “third positions” between the position shown in Fig. 5-1 and the position shown in Fig. 5-2, in which the inner ports would not be aligned with the outer ports).
With regard to claim 10, Shen discloses that the internal chamber of the outer sleeve comprises:
an upper internal chamber having a base (see Fig. above);
a lower internal chamber longitudinally spaced from the upper internal chamber and having the one or more outer ports (see Fig. above); and
a constricted passageway joining the upper and lower internal chambers (see Fig. above).
With regard to claim 13, Shen discloses the inner element moving longitudinal without rotation.
With regard to claim 14, Shen discloses a system, comprising:
a cased wellbore; an elongate drill string installed within the wellbore; and the downhole tool of claim 8 installed within the wellbore and incorporated into a bottom hole assembly attached to the drill string (see Fig. 1 for an overall view of the entire system including the drill string 108).
With regard to claim 15, Shen discloses a hardened object disposed within the cased wellbore (i.e. any object encountered by the drill bit 110);
a milling tool (110) incorporated into the bottom hole assembly;
in which the milling tool engages the hardened object and the downhole tool is in the second position (contacting a hard object will place the device in the second position, i.e. Fig. 5-2).
With regard to claim 16, Shen discloses a method, comprising: incorporating the downhole tool of claim 8 into a bottom hole assembly attached to a drill string (see Fig. 1); lowering the bottom hole assembly into a cased wellbore while the downhole tool is in the first position (Fig. 5-1 is the relaxed, first position).
With regard to claim 17, Shen discloses pulling on an upstream end of the drill string and thereby moving the downhole tool into the third position (pulling on an upstream end of the drill string will result in the device moving from the second position, i.e. Fig. 5-2, into a third position, which is one of the infinite positions between Figs. 5-1 and 5-2).
With regard to claim 18, Shen discloses the downhole tool of claim 8; and a flow of pressurized fluid within the inner element (i.e. drilling fluid).
With regard to claim 19, Shen discloses the system of claim 18, in which the downhole tool is in the first position (Fig. 5-1) and the flow of pressurized fluid passes through the inner and outer ports (the ports are aligned in the first position of Fig. 5-1).
With regard to claim 20, the downhole tool is in the second position and the flow of pressurized fluid does not pass through the inner and outer ports (in the Fig. 5-2 position, which is the second position, the ports are not aligned).
With regard to claim 21, the downhole tool is in the third position and the flow of pressurized fluid does not pass through the inner and outer ports (in a third position between the position of Figs. 5-1 and 5-2, the ports remain misaligned).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen.
	With regard to claims 4, 5, and 9, Shen fails to disclose that the outer sleeve and inner element are made of multi-piece construction.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have made the outer sleeve and inner element of multi-piece construction, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Allowable Subject Matter
Claims 3, 6, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676